PER CURIAM.
Appellant, defendant in the trial court, was charged by information with possession of heroin. A defense motion to suppress the evidence was denied whereupon defendant entered a plea of nolo contend-ere. From the resulting judgment and sentence this appeal is taken.
Nothing in the record on appeal indicates that the plea of nolo contendere was entered with any reservation of the right to appeal. (See State v. Ashby, Sup.Ct. Fla.1971, 245 So.2d 225; Rule 3.6, subd. b, FAR and Rule 3.7, subd. f(3), FAR).
A nolo contendere plea admits all facts which are well pleaded and waives all formal defects in the pleadings of which the accused could have availed himself by a plea of not guilty or motion to quash. (Peel v. State, Fla.App.2nd, 1963, 150 So. 2d 281 and Farrell v. State, Fla.App. 1st, 1975, 317 So.2d 142).
*878On December 10, 1975 appellant filed a motion for an extension of time “to allow the court reporter to transcribe proceedings which were not included in the original directions to the clerk, but are necessary for fair determination of the issues herein.” That motion was granted. A supplemental record has been filed but it too fails to reveal that the plea of nolo contendere was entered with any reservation of the right to appeal. The record does not reveal any attempt to supplement the record by stipulation between the parties as to whether or not there was any such reservation. Neither does there even appear in the record any affidavit of his attorney (see Beverly v. State, Fla.App. 1st, 1975, 322 So.2d 597).
Accordingly, of the Court’s own motion, appellant is allowed to and until March 1, 1976, within which to file a supplemental record reflecting that his plea of nolo contendere was in fact conditioned on a reservation of right to appeal, failing so to do this Court will have no alternative but to affirm the judgment and sentence.
BOYER, C. J. and RAWLS and Mc-CORD, JJ., concur.
Order of Affirmance
PER CURIAM.
Appellant having failed to file supplemental record as permitted by this Court’s per curiam opinion of February 20, 1976 and it appearing that the record fails to reflect that the appellant’s plea of nolo contendere was entered with any reservation of right to appeal any point of law, the judgment and sentence giving rise to this appeal are
AFFIRMED.
BOYER, C. J., and RAWLS and Mc-CORD, JJ., concur.